Citation Nr: 1422365	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include asthma and/or chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) between March 1999 and February 2003. 

These matters come before the Board of Veterans' Appeals (Board) from March 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

In March 2010, the Veteran testified before a Decision Review Officer in Newark, New Jersey.  A transcript of that hearing is of record.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in April 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the prior remand; however, upon review of the record, additional development is warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was injured during a period of ACDUTRA in June 2001 and is service-connected for that disability; thus, he is considered a Veteran.  However, he did not achieve veteran status until June 2001.  As he was not a "veteran" prior to June 2001, he would not be entitled to the presumption of soundness for any period of ADUTRA or INACDUTRA prior to that time period.  In addition, he would not be entitled to the presumption of soundness, as a veteran, for any time period for which a medical examination was not provided upon entrance.  For example, as reports of medical examination were not completed for any period of ACDUTRA or INACDUTRA after the period from June 1999 to August 1999, he would not be entitled to the presumption of soundness for any of his service.  In addition, the presumption of aggravation would not apply due to his Reserve service.

1999 Service

The Veteran underwent a March 1999 medical examination for enlistment purposes.  He denied any problems and the examination report reflects normal findings. 

The Veteran had 79 days of ACDUTRA (i.e. basic training active duty) from June 10, 1999 to August 27, 1999.  He did not have any other dates of ACDUTRA or active duty in 1999.  (See October 2007 memorandum for retirement points).  Thus, although the Veteran enlisted in March 1999, he did not have ACDUTRA until June 10, 1999.  One day after entrance, the Veteran sought treatment for breathing complaints.  A June 11, 1999 consultation sheet reflects that the Veteran was seen with complaints of shortness of breath and wheezing.  It was noted that he smoked a pack a day for 11 years.  The provisional diagnosis was RAD (reactive airway disease).  After pulmonary function testing (PFT), the Veteran was diagnosed with severe reversible airway obstruction.  Another June 11, 1999 service treatment record (STR) reflects that the Veteran had stopped smoking one week earlier.  

July 14, 1999 STRs reflect that pulmonary function tests (PFTs) were performed and the Veteran was diagnosed with severe obstructive airway disease which existed prior to entrance into service (EPTS).  (See Consultation Sheet and Screening Note of Acute Medical Care.)  

A July 29, 1999 STR reflects that the Veteran had no diagnosis of asthma as a child.  It was noted that he had been smoking approximately 1/2 a pack a day for 12 years.  The assessment was RAD, reversible and improved with a bronchodilator, and with an allergic component.  August 1999 STRs reflect continued treatment for asthma.

The STRs are negative for any complaints of, or findings of, an acquired psychiatric disability, sleep apnea, or hypertension.

2000 Service

The Veteran had ACDUTRA from June 2, 2000 to July 15, 2000 and from September 23, 2000 to October 27, 2000.  During the first period of service, a June 4, 2000 STR reflects that the Veteran had arrived for reserve duty three days earlier, and reported that his chest "feels tight".  It was noted that he had a history of lung problems in the past and had been treated with inhalers.  He was diagnosed with asthma which EPTS.

During the second period of service, which the Veteran began on September 23, 2000, a September 27, 2000 STR (Fort Jackson, SC) reflects that the Veteran reported shortness of breath when running for four days.  The impression was bronchitis/allergic.  It was noted that he was currently taking Proventil and Flovent.  He was treated with a nebulizer.

The STRs are negative for any complaints of, or findings of, an acquired psychiatric disability, sleep apnea, or hypertension.

2001 Service

The Veteran had ACDUTRA from June 2, 2001 to June 16, 2001, and on September 12, 2001. 

A June 4, 2001 STR reflects that the Veteran sought treatment for "breathing problems".  It was noted that he was a reservist who had arrived two days earlier and had questionable difficulty breathing since his arrival.    

A June 11, 2001 STR reflects that the Veteran was taking Allegra and prednisone.  It also reflects that he smoked 1/4 of a packet of tobacco.  The Veteran had injured his knee three days earlier and been given stitches.  A June 2001 record reflects that the Veteran was limited to no running or jumping for 7 days due to the knee injury.

A September 27, 2001 Cigna Referral slip of paper reflects a referral by for his asthma.  

October 2001 correspondence from Dr. R. Sobti reflects that the Veteran had been under his care for "several years" and suffered from chronic obstructive pulmonary disease (COPD).  Dr. Sobti recommended that the Veteran not be required to complete a two mile course.  

A November 13, 2001 DA Form 200 reflects that the Veteran was disqualified for service by AR 40-501, chapter 3-27a because of asthma.  He was to be allowed a 12 month trial of duty to include successful completion of all military training.  

The STRs are negative for any complaints of, or findings of, an acquired psychiatric disability, sleep apnea, or hypertension.

2002 Service

The Veteran had ACDUTRA from April 20, 2002 to May 4, 2002, from September 9, 2002 to September 13, 2002, on September 25, 2002, and from November 16, 2002 to December 7, 2002.

A September 10, 2002 clinical record from Abington Clinical Information Services reflects that the Veteran had mild interstitial markings consistent with bronchial asthma or bronchitis.  A September 14, 2002 clinical record from Abington Clinical Information Services reflects a culture of "mixed respiratory flora."

An October 3, 2002 Naval Air Station, Branch Medical Clinic record reflects that the Veteran was placed on light duty, with no PT (physical training) or exercise until he was evaluated by pulmonology to determine whether he was fit for duty.

A December 2002 memorandum reflects that the Veteran was medically unfit for retention.  

The STRs are negative for any complaints of, or findings of, an acquired psychiatric disability, sleep apnea, or hypertension.

Pulmonary Disability

The Veteran contends that his pulmonary disability is due to incidents in service such as running, exercise, Germany's inclement weather, and training in the gas chamber.  He testified that prior to service, he had bronchitis and "once in a while" he would go to the hospital if his chest would be "tight".  (See Board hearing transcript, pages 4 and 5.)

As noted above, the October 2001 correspondence from Dr. R. Sobti reflects that the Veteran had been under his care for "several years" and suffered from COPD.  Records from Dr. R. Sobti are not associated with the claims file. VA should attempt to obtain them.  

A VA opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2013).  The clinician should opine as to the current diagnosis of any pulmonary disability for the Veteran (i.e. asthma, reactive airway disease, COPD); and whether it is as likely as not that the Veteran's diagnosed disability is due to ACDUTRA, and if so, to which period of ACDUTRA.  The examiner should consider the Veteran's dates of service, as well as his history of smoking tobacco. (See 38 C.F.R. § 3.300)).  The examiner should opine as to whether the Veteran's ACDUTRA chronically worsened any preexisting disability beyond its natural progression. 

Acquired Psychiatric Disability

The Veteran contends that since September 11, 2001, he has an acquired psychiatric disability due to training regarding Muslims, Iraq, and Afghanistan.  He testified that after September 11, 2001, he was given training, and was deployed to Germany for ACDUTRA [in 2002] which involved intense "rushing around" with little sleep, and pulling guard duty.  (See March 2010 DRO hearing transcript, page 1 and September 2010 statement.)  The Veteran's service occupation was administrative specialist/postal.  A Certificate of Achievement reflects that from November 17, 2002 to December 7, 2002, he had exemplary performance dealing with the busiest and largest mail volume increase season of the year.

A December 11, 2006 progress note reflects that the Veteran reported that he cannot sleep related to his back problems.  

A December 2, 2010 VA Primary Care Annual Evaluation reflects that the Veteran's PTSD screen was negative.  A December 7, 2010 psychiatry note reflects that the Veteran endorsed symptoms of anxiety, depression, and those associated with PTSD.  This is the earliest clinical record of complaints. 

A March 2, 2011 addendum report to a March 2011 report reflects that the Veteran has "anxiety secondary to world events and a pre-occupation with news that feeds his anxiety and fears . . . .  His paranoia may be secondary to poor sleep and anxiety over world events, starting with 911."

The Veteran has been diagnosed with GAD (Generalized Anxiety Disorder) (See May 2011 and February 2012 VA Mental Health Outpatient Notes), OCD (Obsessive-Compulsive Disorder), and Delusional Disorder (See October 2012 and July 2013 VA records.)

A VA examination and opinion is necessary to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4). 

Hypertension

The Veteran's blood pressure in March 1999, prior to his first period of ACDUTRA, was 125/82.  The Veteran testified that he thinks that he was diagnosed with hypertension in approximately 2002 "give or take".  The STRs do not reflect a diagnosis of hypertension.  September and October 2001 statements by the Veteran reflect that the only medications which he was taking were Proventil and Prednisone. (See DA Form 7349-Rs.)

The earliest clinical evidence of hypertension is in 2006, several years after the Veteran's separation from Reserve service.  A January 25, 2006 private record reflects a prior history of hypertension.  A September 1, 2006 progress note reflects that the Veteran wanted high blood pressure medicine.  His weight was 201 pounds.  

October 9, 2001 correspondence from the Hypertension and Kidney Group of Ocean County reflects the statement of Dr. R. Sobti as follows:

[The Veteran] has been under my care for several years.  Unfortunately, [he] suffers from chronic obstructive pulmonary disease.  According to [the Veteran] he is required to complete a two miles course, which is part of the armed forces training protocols.   At this time I do not recommend that he participate in this part of training.  But, I can confirm that he [is] in good physical health besides the noted condition above. 

Notably, Dr. Sobti stated that the Veteran was in good health other than COPD; however, it is also notable that Dr. Sobti's practice is a Hypertension and Kidney group.  VA should attempt to obtain records from Dr. Sobti, to include records prior to October 2001.

Sleep Apnea

The Veteran testified at the March 2010 DRO hearing that he has sleep apnea due to not receiving adequate sleep during training after September 11, 2001.  He has stated that ever since September 11, 2001, he has not had proper sleep.  The Veteran was diagnosed with sleep apnea in 2010.  

An August 8, 2013 VA clinical record (Primary Care Follow Up) reflects the following: "Due to the timing of diagnosis of OSA and PTSD the relationship was not recognized however on review it is more likely than not that this veteran's Sleep Apnea is related to his PTSD."  

The record does not reflect that the Veteran has a diagnosis of PTSD in accordance with DSM-IV and 38 C.F.R. § 3.304(f).  Moreover, an adequate rationale has not been provided as to how an acquired psychiatric disability may be related to obstructive sleep apnea, and does not discuss the Veteran's diagnosis of being overweight.  Nevertheless, due to the August 2013 record, the issue of entitlement to service connection for sleep apnea is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability.

If the evidence reflects a competent diagnosis of an acquired psychiatric disability due to military service, a clinical opinion, with adequate rationale, should be obtained.  Such an opinion should discuss whether it is as likely as not that the Veteran's acquired psychiatric disability caused, or aggravates, the Veteran's sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the "Hypertension and Kidney Group of Ocean County" and Dr. R. Sobti for all medical records to include prior to October 2001, and for all medical records for treatment for an acquired psychiatric disability.   After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2.  Thereafter, schedule the Veteran for a pulmonary examination, to include diagnostic testing, if appropriate.  The clinician should opine as to the current diagnosis of any pulmonary disability for the Veteran (i.e. asthma, reactive airway disease, COPD); and whether it is at least as likely as not that the Veteran's diagnosed disability is due to his ADUTRA, and if so, to which period of ACDUTRA, or whether his disability preexisted service.  The examiner should opine as to whether the Veteran's ADUTRA chronically worsened any preexisting disability beyond its natural progression. 

The examiner should consider the entire claims file, to include a.) the Veteran's contention that he has a disability due to running, exercise, Germany's alleged inclement weather, and training in the gas chamber; b.) the Veteran's statement that prior to service, he had bronchitis and "once in a while" he would go to the hospital if his chest would be "tight; c) the STRs; d.) the Veteran's ACDUTRA dates of June 10, 1999 to August 27, 1999, June 2, 2000 to July 15, 2000, September 23, 2000 to October 27, 2000, June 2, 2001 to June 16, 2001, September 12, 2001, April 20, 2002 to May 4, 2002, September 9, 2002 to September 13, 2002, September 25, 2002, and November 16, 2002 to December 7, 2002; e.) the October 2001 correspondence from Dr. R. Sobti that the Veteran has COPD; and f.) the Veteran's history of smoking.  

3.  Schedule the Veteran for an examination by a psychiatrist or psychologist.  The examiner should opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability causally related to service, and if so, to which period of ACDUTRA.  The examiner should consider the entire claims file, to include a.) the Veteran's dates of service; b.) the Veteran's military occupational specialty; c.) the prior diagnoses of obsessive-compulsive disorder, delusional disorder, and generalized anxiety disorder; d.) the Veteran's complaints of insomnia and sleep difficulty as noted in the private December 2006 progress note; and e.) the 2002 evidence that the Veteran had exemplary performance (Certificate of Achievement)

4.  If, and only if, an examiner determines that it is at least as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, a period of ACDUTRA, obtain an opinion as to whether it is at least as likely as not that the Veteran has sleep apnea and/or hypertension caused by, or aggravated by, the acquired psychiatric disability.  

Each clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles

5.  Thereafter, readjudicate the issues on appeal of, with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case in August 2013.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative, if any, an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



